 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   MARCO ANTONIO SAUCEDO,                   Case No. ED CV 19-00895 DSF (RAO)
12                       Petitioner,
13          v.                                JUDGMENT
14   JAMES ROBERTSON,
15                       Respondent.
16

17         IT IS HEREBY ORDERED AND ADJUDGED that this action is dismissed
18   without prejudice for the reasons set forth in the related Order Summarily Dismissing
19   Successive Petition for Writ of Habeas Corpus for Lack of Jurisdiction and Denying
20   Certificate of Appealability.
21

22   DATED: September 18, 2019
23                                         Honorable Dale S. Fischer
                                           UNITED STATES DISTRICT JUDGE
24

25

26

27

28
